Citation Nr: 1605508	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-43 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to a disability rating in excess of 30 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967 and July 1977 to August 1986 with service in the Republic of Vietnam and additional unverified service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded these claims in September 2015.

In July 2015, the Veteran presented sworn testimony during a video conference hearing in San Antonio, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for left knee and bilateral hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  For the entire period on appeal, even in consideration of his complaints of pain, pain on motion, and functional loss, the Veteran's service-connected right knee disability resulted in flexion limited to no less than 80 degrees and extension limited to no more than 0 degrees.  

2.  For the period prior to February 9, 2009, the Veteran's right knee disability resulted in slight instability.

3.  For the entire period on appeal, the Veteran's right knee disability has not resulted in moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 30 percent for a right knee injury with degenerative changes and Baker's cyst, status post right total knee arthroplasty, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5055 (2015).

2.  The criteria for a separate 10 percent disability rating have been met for instability of the right knee for the period prior to February 9, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for a disability rating in excess of 10 percent for instability of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  January 2008, March 2009, and May 2012 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and VA examination reports have been associated with the claims file.  The Veteran has not identified any private or other treatment records that he felt were relevant to this claim or that he wanted VA to obtain.

The Veteran underwent a VA examination to determine the severity of his right knee disability most recently in October 2015.  The examination involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  There is no evidence (lay or medical) of any material worsening of the Veteran's disability on appeal since the October 2015 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Board remanded this claim in September 2015 to schedule a VA examination to evaluate the Veteran's current level of disability.  As noted above, the Veteran was provided this examination in October 2015.  The claim was then readjudicated in a November 2015 supplemental statement of the case.  All remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Some discussion of the Veteran's July 2015 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified and information was elicited from the Veteran regarding the severity and nature of his right knee symptoms.  Notably, the Veteran's testimony regarding triggered the Board's decision to remand this claim for a new VA examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

By way of history, service connection for right knee disability was granted in November 1986.  A 10 percent rating was assigned.  A decision in June 1992 assigned a 30 percent rating, exclusive two periods where a 100 percent rating was assigned under 38 C.F.R. § 4.30.  Following a total knee replacement, which resulted in the assignment of a 100 percent rating from August 1996 through October 1997, the Veteran was assigned a 30 percent rating for his right knee disability under Diagnostic Code 5110-5055.  That 30 percent rating remained in effect for the period prior to September 8, 2008 and as of November 1, 2009.  He was assigned a 100 percent evaluation from September 8, 2008 to October 31, 2009.  This period will not be address by the Board.  As of February 9, 2009, the Veteran has also been assigned a separate 10 percent evaluation for right knee instability under Diagnostic Code 5257.  

Diagnostic Code 5110 provides the rating criteria for loss of use of both feet.  The Veteran does not have the loss of use of both feet, nor is his left lower extremity even service connected at this time.  Further, Diagnostic Code 5110 only allows for a 100 percent evaluation.  As such, the Board believes that this is a typographical error and the RO intended to rate the Veteran under Diagnostic Codes 5010-5055.  The Board will address the claim accordingly.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Diagnostic Code 5010 provides the rating criteria for traumatic arthritis.  Diagnostic Code 5055 provides the rating criteria for knee replacement (prosthesis).

Under Diagnostic Code 5055, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5256, 5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).

Under Diagnostic Code 5010, arthritis due to trauma and substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved in noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2014)(discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2014).

Consideration of a higher evaluation for functional loss, to include during flare-ups, due to these factors accordingly is warranted for diagnostic codes predicated on the veteran's limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Where a veteran has degenerative joint disease which is evaluated under DC 5010, a separate, compensable evaluation may be assigned under DC 5257 or 5259 if there are concomitant symptoms, such as knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for separate functional impairments under DCs 5257 and 5010 does not constitute pyramiding).

The Veteran was first examined in conjunction with his current claim in February 2008.  At that time, he complained of knee pain made worse by standing and decreased with Naprosyn and Motrin.  He reported a giving away sensation over the prior two months, daily pain of varying intensity, stiffness upon waking, and the use of a cane.  He denied any falling or flare ups and indicated that his knee was stable with a locking sensation.  The examiner observed decreased muscular efficiency, slight edema of the right knee, and tenderness on palpation, with no heat, effusion, weakness, or redness.  The Veteran complained of severe pain on range of motion testing and the examiner was initially only able to bend the Veteran's right knee to 80 degrees of flexion, but with the hip flexed to 90 degrees, he was able to achieve 100 degrees of flexion with 0 degrees of extension.  The Veteran reported being unable to perform repetitive use testing due to pain.  The examiner diagnosed the Veteran with right knee total knee replacement, secondary to previous degenerative joint disease and surgical intervention in 1996.  He further noted that he was unable to test stability due to the Veteran's complaints of pain.

He was next examined in February 2009.  At that time, he complained of weakness, stiffness, swelling, giving way, locking, and localized pain which he rated as 8 out of 10.  He denied heat, redness, lack of endurance, fatigability, and dislocation.  He reported being able to function during periods of pain with medication and having limited weight bearing activities due to instability.  The examiner observed effusion, weakness, tenderness, guarding of movement, and crepitus, with no signs of edema, redness, heat, or subluxation.  He recorded range of motion measurements of 95 degrees of flexion with pain at 95 degrees and 0 degrees of extension without pain.  Repetitive use caused additional pain, weakness, and lack of endurance, but did not result in any additional limitation of motion.  Stability testing showed slight instability and meniscal testing showed an injury that was slight in severity.  The examiner diagnosed the Veteran with status post right knee total arthroplasty x2 with scar, joint effusion, and slight instability.  He concluded that this condition affected the Veteran's daily activities by limiting prolonged weight-bearing activities.

He was most recently examined in October 2015.  At that time, he complained of pain with motion and instability and denied swelling, locking, functional loss or impairment, and flare ups.  He treated his pain with Tylenol.  The examiner observed 90 degrees of flexion and 0 degrees of extension with pain that did not result in functional loss.  There was no additional limitation of motion with repetitive use testing.  The examiner did not observe any evidence of pain with weight bearing, localized tenderness or pain on palpation, crepitus, or muscle atrophy.  He noted no ankylosis or history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing showed no evidence of instability.  The examiner further noted that the Veteran had a total knee joint replacement in 1996 with current intermediate degrees of residual weakness, pain, or limitation of motion and a meniscectomy with residual signs or symptoms.

The medical evidence also includes VA treatment records that discuss the Veteran's right knee disability and are generally consistent with the VA examinations.  Significantly, there are no notations of limited extension or more than slight instability.

In addition to the medical evidence, the Veteran has submitted personal statements reiterating his complaints of pain and physical limitations.  These are also consistent with the medical evidence of record.

With regard to the right knee, the evidence of record does not establish that this disability warrants more than a 30 percent disability rating under Diagnostic Code 5055.  The medical evidence does not demonstrate severe painful motion or weakness.  Reference is made to the October 2015 VA examination that noted there was no additional functional loss, weakness, or loss of motion due to pain.  Muscle strength was normal and there was no indication of atrophy.  The Veteran himself report that his pain is controlled by over-the-counter pain medication.  Accordingly, his intermediate degrees of residuals are to be rated under the diagnostic codes relating to knee disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  

The Veteran is currently at the maximum schedular rating under Diagnostic Code 5260 for limitation of flexion, so an increased rating cannot be granted under that diagnostic code.  There is also no evidence of ankylosis of the knee, extension limited to 5 degrees or greater, nonunion or malunion of the tibia and fibula, or genu recurvatum.  The assigned of an increased or separate compensable rating under any of the relevant diagnostic codes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260-5263 (2015).

With regard to the Veteran's separately compensated instability, he has been assigned a 10 percent evaluation for slight instability as of the date of the February 2009 VA examination.  There is no evidence of instability that is more than slight to warrant a rating in excess of 10 percent for instability.  

Although a higher rating is not warranted, the Board finds that the separate 10 percent evaluation should be assigned for the period prior to February 9, 2009.  A July 2007 SSA record noted right knee instability.  The February 2008 VA examination indicated that stability testing could not be conducted due to pain.  Affording him the full benefit-of-the-doubt, the separate 10 percent evaluation for slight instability is warranted prior to February 9, 2009.  There is no indication that this non-specific reference to instability is more than slight.  Indeed, on his most recent examination in 2015, there was no evidence of any instability.

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's right knee symptomatology warranted other than the currently assigned disability ratings throughout the appeal period.  The assignment of staged ratings is not warranted.  See Hart, supra.

For all of the foregoing reasons, the Board finds that the above ratings are appropriate for the right knee throughout the appeals period.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings, in excess of those granted herein, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected right knee disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  His complaints of pain and limited range of motion due to pain are adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  The Board has also considered all other diagnostic codes for the knee to ensure all symptoms are adequately evaluated.  Notably, this has allowed the Board to grant a separate 10 percent evaluation throughout the entire appeals period for the Veteran's slight instability.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected right knee disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.





ORDER

Entitlement to a disability rating in excess of 30 percent for a right knee injury with degenerative changes and Baker's cyst, status post right total knee arthroplasty, is denied.

Entitlement to a separate disability rating of 10 percent for instability of the right knee is granted for the period prior to February 9, 2009, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for instability of the right knee is denied.

REMAND

With regard to the left knee and bilateral hip claims, the AOJ was directed to obtain an opinion on whether either of these disabilities was related to the service-connected right knee disability.  The examiner was specifically directed to address the findings of altered gait in the record.  However, the examiner failed to address the Veteran's altered gait in providing a negative nexus opinion.  As such, the examiner's opinion is inadequate to decide the claim and does not comply with the September 2015 Board Remand directives.  These claims must be remanded once again for an addendum opinion.  See Barr, supra; see also Stegall, supra.

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be returned to the October 2015 VA examiner for an addendum opinion.  If the October 2015 examiner is unavailable, the claims file should be provided to another appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  The Veteran may be recalled for examination if deemed necessary.

With regard to the left knee and bilateral hip disabilities, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed left knee and bilateral hip disabilities were caused or aggravated (made worse) by his service-connected right knee disability.  In answering this question, the examiner must specifically address clinical significance, if any, of the postservice findings of altered gait due to the right knee disability.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claims of entitlement to service connection for left knee and bilateral hip disabilities should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


